In consolidated actions, in which plaintiff in Action No. 1 seeks a judgment declaring that he is no longer obligated to comply with the support provisions of a separation agreement, he appeals from a judgment of the Supreme Court, Suffolk County, entered January 23, 1976, which, after a nonjury trial, (1) dismissed the complaint in Action No. 1, (2) granted judgment to the respondent for arrears and (3) awarded respondent a counsel fee. Judgment modified, on the law, by deleting the first decretal provision thereof and substituting therefor a provision declaring that appellant is still obligated to make support payments pursuant to the separation agreement dated April 23, 1968 (see Lanza v Wagner, 11 NY2d 317, 334). As so modified, judgment affirmed, with costs payable by plaintiff, on the opinion of Mr. Justice Aspland at Special Term (see, also, Leffler v Leffler, 50 AD2d 93, affd 40 *546NY2d 1036; Fabrikant v Fabrikant, 19 NY2d 154). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.